tcmemo_2006_139 united_states tax_court cynthia p bullock petitioner v commissioner of internal revenue respondent docket no filed date cynthia p bullock pro_se edward l walter for respondent memorandum opinion cohen judge respondent determined a deficiency of dollar_figure and additions to tax of dollar_figure dollar_figure and dollar_figure under sec_6651 and and a respectively in petitioner’s federal_income_tax for respondent’s determination was based on petitioner’s failure_to_file a federal_income_tax return reporting wages earned from delta air lines inc because this is the third case in which petitioner raised the same or similar arguments and because she has had prior warning the court on its own motion is imposing a penalty of dollar_figure under sec_6673 unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure background petitioner resided in florence kentucky at the time that she filed her petition in she and her spouse filed a petition in this court docket no in which they challenged deficiencies for and petitioner and her spouse moved to withdraw that petition and failed to amend their petition after having been given an opportunity to do so the court denied the motion to withdraw and granted respondent’s motion to dismiss for failure to state a claim on appeal the court_of_appeals stated in part even after being given an opportunity to amend their petition they raised only frivolous arguments such as claiming that their income was not wages or that their wages were not taxable_income which have repeatedly been rejected see 848_f2d_1007 9th cir 746_f2d_1187 6th cir 21_fedappx_272 6th cir in petitioner filed a petition docket no challenging a notice_of_deficiency sent to her for respondent filed a motion to dismiss for failure to state a claim upon which relief can be granted petitioner filed an amended petition repeating frivolous arguments set forth in the petition respondent’s motion to dismiss was granted by order entered date which contained the following sec_6673 authorizes the tax_court to require a taxpayer to pay to the united_states a penalty not in excess of dollar_figure whenever it appears that proceedings have been instituted or maintained by the taxpayer primarily for delay or that the taxpayer’s position in such proceeding is frivolous or groundless although we will not impose a penalty upon petitioner pursuant to sec_6673 we nevertheless will take this opportunity to admonish petitioner that the court will consider imposing such a penalty should she return to the court and advance similar arguments in the future the present case was filed on date with respect to petitioner’s liability for petitioner filed a frivolous petition a frivolous motion for summary_judgment a frivolous motion to vacate the order denying the motion for summary_judgment and various other frivolous documents the case was set for trial in cincinnati ohio on date pursuant to notice served date petitioner failed to comply with the court’s rules or with the standing_pretrial_order served with the notice of trial instead on date petitioner filed a frivolous motion to dismiss requesting withdrawal of the petition that motion was denied date petitioner failed to appear for trial respondent appeared and filed a pretrial memorandum and a motion for judgment by default respondent’s moving papers included a sec_6020 certification that a substitute return prepared by the internal_revenue_service satisfied the requirements of sec_6651 and g discussion petitioner has been on notice since at least that her arguments concerning her income and her liability for income_tax are frivolous yet she repeats her conduct including attempts to withdraw her petition after it has been filed once petitioner has invoked the jurisdiction of this court she may not withdraw or voluntarily dismiss her petition without entry of a decision against her see sec_7459 62_tc_519 it is apparent that petitioner’s tactics in filing petitions in this court are primarily for delay and that she intends to pursue only frivolous arguments nothing in her voluminous filings suggests any justiciable dispute with respect to the income determinations in the notice_of_deficiency and the appropriateness of the additions to tax 123_tc_213 respondent’s motion for judgment by default will be granted under rule sec_123 and sec_149 the decision will include an award of a penalty to the united_states in the amount of dollar_figure under sec_6673 an appropriate order and decision will be entered
